UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05482 DWS High Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2012 Annual Report to Shareholders DWS High Income Trust Ticker Symbol: KHI Contents 3 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 36 Statement of Assets and Liabilities 38 Statement of Operations 39 Statement of Cash Flows 40 Statement of Changes in Net Assets 41 Financial Highlights 43 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Tax Information 56 Shareholder Meeting Results 57 Dividend Reinvestment Plan 59 Investment Management Agreement Approval 63 Board Members and Officers 68 Additional Information The fund seeks, through a professionally managed, diversified portfolio of income-producing securities, the highest current income obtainable consistent with reasonable risk as determined by the Advisor. As a secondary objective, the fund seeks capital gains where consistent with its primary objective. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. DWS Investments is part of the Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 9 through 10 for more complete performance information. DWS High Income Trust returned 19.83% based on net asset value (NAV) for the one-year period ended November 30, 2012. For the same period, the fund's return based on the market price of its shares quoted on the New York Stock Exchange was 11.04%. The fund began the period trading at a 9.3% premium to net asset value, and it finished the period at a 1.3% premium. High-yield bonds, as measured by the Credit Suisse High Yield Index, returned 15.82%. Investment Strategy The fund seeks the highest current income consistent with reasonable risk as determined by the fund's investment advisor. As a secondary objective, the fund seeks capital gains where consistent with its primary objective. The fund maintained a leverage position throughout the period, meaning that the fund borrowed money permitted by its loan agreement. The portfolio was approximately 27% leveraged at the close of the period. The fund held a leverage position throughout the year, but reduced net leverage from June through mid-September 2012. At that point, we added leverage again in order to add exposure to senior loans, where we believed there were opportunities to pick up incremental yield at acceptable risk. High-yield bonds returned 15.82% during the annual period as measured by the Credit Suisse High Yield Index. The asset class continued to benefit from strong investor demand at a time of extremely low yields on government bonds and other low-risk investments. While events in Europe caused periodic bouts of elevated investor risk aversion, the backdrop was favorable enough to encourage investors to take on more risk in order to pick up extra yield. U.S. economic data exhibited a gradual improvement and U.S. Federal Reserve Board (the Fed) policy — highlighted by its September 2012 decision to begin a new round of its stimulative quantitative easing — was highly supportive. Overseas, the news flow out of Europe improved due to the European Central Bank's effort to contain the region's crisis via a series of aggressive policy responses. Investors were also encouraged by the improving fundamentals of the high-yield asset class, as seen in the default rate of 0.92% for the Moody's trailing 12-month U.S. speculative bond default rate as of November 30, 2012 (which was down from 1.92% and 1.57% as of October 31, 2012 and September 30, 2012, respectively, and low by historical measures); issuers' rising cash balances and reduced debt; and the ability of high-yield companies to refinance existing debt at more attractive rates. Taken together, these factors created a strong backdrop for the high-yield market during the past year. The stimulative policies of the Fed, together with its pledge to keep short-term interest rates near zero through 2015, caused U.S. Treasuries to trade near all-time low yield levels during 2012. This low-yield environment boosted the non-Treasury, higher-yielding "spread sectors" of the bond market — a positive for higher-risk asset classes. With this as the backdrop, the 15.82% return of the Credit Suisse High Yield Index compared favorably with the 5.51% return of the Barclays U.S. Aggregate Bond Index, a measure of U.S. investment-grade bond market performance. Performance Attribution The largest contributor to fund performance during the past year was our use of leverage, which enabled us to take full advantage of the rising market. Additionally, our overweight in the wireless telecommunications sector assisted performance as the sector benefited from a high level of merger and acquisition activity. With regard to security selection, our relative performance compared to the fund's benchmark was helped both by bonds we owned and by those we decided to avoid. In terms of what we held, our overweight in Cricket Communications, Inc. — a subsidiary of Leap Wireless International — assisted performance as the bonds received a credit rating upgrade. Our overweight in the junior part of the capital structure of the satellite provider Intelsat Luxembourg, SA helped performance during the past year ended November 30, 2012. The company filed for a potential initial public offering, which, together with strong investor risk appetites, may allow for an early partial refinancing of these bonds. The fund's overweight in the telecommunications provider Cincinnati Bell, Inc. also provided outperformance as the company filed for an initial public offering of a subsidiary in order to repay debt. Among individual securities, our largest detractors included an overweight in the natural gas producer Chesapeake Energy Corp. and an underweight in the junior bonds of the electronic payment processor First Data Corp. The overweight in Chesapeake detracted from relative performance as the company struggled to fund its cash flow shortfall, while the underweight in First Data detracted as the company beat consensus cash flow expectations earlier in the year. In addition, strong investor risk appetites fueled demand for lower-rated, higher-risk bonds, such as those issued by First Data. Our underweights in the bonds of Chrysler** and the natural gas producer Range Resources Corp.** also detracted from performance. ** Not held in the portfolio as of November 30, 2012. Outlook and Positioning We maintain a cautiously optimistic outlook on high-yield bonds. At the end of the period, we remain overweight the single B credit tier vs. the benchmark. At the end of November 2012, the yield advantage — or spread — of global high-yield bonds relative to comparable U.S. Treasuries was 583 basis points (5.83 percentage points), down from 759 basis points one year ago. At this level, the yield spread is not meaningfully below the long-run average, and it continues to price in a higher default rate than we expect to materialize over the near term. While the 6.73% yield of our benchmark index as of November 30, 2012 is far less generous than in recent periods, we continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current spread and a low default rate. In combination, these factors form the basis for our favorable outlook on high-yield bonds. "We seek to manage the fund from a long-term perspective and look to avoid excessive risk to boost short-term returns." Having said this, we believe that market volatility will remain elevated due to concerns about slowing growth in the developed economies, sovereign debt problems in Europe and potential contagion in the emerging markets. We therefore remain vigilant for potential defaults through our bottom-up credit research and security selection process. Our investment process remains focused on using credit research to identify compelling investment opportunities for the portfolio. We seek to manage the fund from a long-term perspective and to avoid excessive risk to boost short-term returns. Portfolio Management Team Gary Russell, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the U.S. Army from 1988 to 1991. • Head of U.S. High Yield Bonds: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Yield(or current yield) is the income generated by an investment divided by its current price. The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy, government or other securities are purchased from the market in an effort to increase monetary supply and to produce the desired effect of raising interest rates. The Moody's trailing 12-month dollar-weighted global speculative-grade default rate calculates the dollar value of defaults divided by the total value of the rated high-yield bond market. The ratings of Moody's Investors Service, Inc. (Moody's) represent the company's opinions as to the quality of the securities it rates. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. The Barclays U.S. Aggregate Bond Index is an unmanaged, unleveraged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Sovereign debt is debt that is issued by a national government. Performance Summary November 30, 2012 (Unaudited) Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 11/30/12 DWS High Income Trust 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) % Based on Market Price(a) % Credit Suisse High Yield Index(b) % Morningstar Closed-End High Yield Bond Funds Category (based on Net Asset Value)(c) % (a) Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b) Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (c) Morningstar's Closed-End High Yield Bond Funds category represents high-yield bond portfolios that concentrate on lower-quality bonds, which are riskier than those of higher-quality companies. These portfolios generally offer higher yields than other types of portfolios, but they are also more vulnerable to economic and credit risk. These portfolios primarily invest in U.S. high-income debt securities where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End High Yield Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 11/30/12 As of 11/30/11 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/12: Income Dividends $ November Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 11/30/12† % Current Annualized Distribution Rate (Based on Market Price) as of 11/30/12† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Closed-End High Yield Bond Funds Category as of 11/30/12 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 22 of 38 57 3-Year 16 of 36 43 5-Year 9 of 36 23 10-Year 12 of 24 48 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Investment Portfolio as of November 30, 2012 Principal Amount ($)(a) Value ($) Corporate Bonds 110.2% Consumer Discretionary 22.8% 313 Group, Inc., 144A, 6.375%, 12/1/2019 AMC Entertainment, Inc., 8.75%, 6/1/2019 AMC Networks, Inc., 7.75%, 7/15/2021 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 8.375%, 11/15/2020 AutoNation, Inc., 6.75%, 4/15/2018 Avis Budget Car Rental LLC: 8.25%, 1/15/2019 9.625%, 3/15/2018 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Bresnan Broadband Holdings LLC, 144A, 8.0%, 12/15/2018 Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 Caesar's Entertainment Operating Co., Inc.: 144A, 8.5%, 2/15/2020 10.0%, 12/15/2018 11.25%, 6/1/2017 Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 5.25%, 9/30/2022 6.5%, 4/30/2021 6.625%, 1/31/2022 7.0%, 1/15/2019 7.25%, 10/30/2017 7.375%, 6/1/2020 7.875%, 4/30/2018 8.125%, 4/30/2020 CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Chester Downs & Marina LLC, 144A, 9.25%, 2/1/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 144A, 6.5%, 11/15/2022 Series B, 144A, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 DineEquity, Inc., 9.5%, 10/30/2018 DISH DBS Corp.: 4.625%, 7/15/2017 6.75%, 6/1/2021 7.125%, 2/1/2016 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hertz Corp.: 6.75%, 4/15/2019 144A, 6.75%, 4/15/2019 7.5%, 10/15/2018 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Levi Strauss & Co., 7.625%, 5/15/2020 Libbey Glass, Inc., 144A, 6.875%, 5/15/2020 Limited Brands, Inc., 7.0%, 5/1/2020 Lions Gate Entertainment, Inc., 144A, 10.25%, 11/1/2016 Mediacom Broadband LLC, 144A, 6.375%, 4/1/2023 Mediacom LLC: 7.25%, 2/15/2022 9.125%, 8/15/2019 MGM Resorts International: 144A, 6.75%, 10/1/2020 7.5%, 6/1/2016 7.625%, 1/15/2017 144A, 8.625%, 2/1/2019 9.0%, 3/15/2020 10.0%, 11/1/2016 10.375%, 5/15/2014 11.125%, 11/15/2017 National CineMedia LLC: 6.0%, 4/15/2022 7.875%, 7/15/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 Petco Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) Quebecor Media, Inc., 144A, 5.75%, 1/15/2023 Regal Entertainment Group, 9.125%, 8/15/2018 Royal Caribbean Cruises Ltd., 5.25%, 11/15/2022 Seminole Indian Tribe of Florida: 144A, 7.75%, 10/1/2017 144A, 7.804%, 10/1/2020 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Sonic Automotive, Inc.: 144A, 7.0%, 7/15/2022 Series B, 9.0%, 3/15/2018 Sotheby's, 144A, 5.25%, 10/1/2022 Toys "R" Us-Delaware, Inc., 144A, 7.375%, 9/1/2016 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 5.5%, 1/15/2023 (b) 144A, 7.5%, 3/15/2019 144A, 8.125%, 12/1/2017 Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 UPC Holding BV: 144A, 8.375%, 8/15/2020 EUR 144A, 9.75%, 4/15/2018 EUR Videotron Ltd., 9.125%, 4/15/2018 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 6.75%, 4/15/2019 Yonkers Racing Corp., 144A, 11.375%, 7/15/2016 Consumer Staples 2.4% Alliance One International, Inc., 10.0%, 7/15/2016 Constellation Brands, Inc., 6.0%, 5/1/2022 Darling International, Inc., 8.5%, 12/15/2018 Del Monte Corp., 7.625%, 2/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 NBTY, Inc., 9.0%, 10/1/2018 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Rite Aid Corp., 9.25%, 3/15/2020 Smithfield Foods, Inc.: 6.625%, 8/15/2022 7.75%, 7/1/2017 Tops Holding Corp., 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 U.S. Foods, Inc., 144A, 8.5%, 6/30/2019 Energy 13.3% Access Midstream Partners LP, 6.125%, 7/15/2022 Alpha Natural Resources, Inc., 6.0%, 6/1/2019 Arch Coal, Inc.: 7.0%, 6/15/2019 7.25%, 10/1/2020 7.25%, 6/15/2021 Berry Petroleum Co.: 6.75%, 11/1/2020 10.25%, 6/1/2014 BreitBurn Energy Partners LP: 144A, 7.875%, 4/15/2022 8.625%, 10/15/2020 Chaparral Energy, Inc., 144A, 7.625%, 11/15/2022 Chesapeake Energy Corp.: 7.25%, 12/15/2018 9.5%, 2/15/2015 Chesapeake Oilfield Operating LLC, 144A, 6.625%, 11/15/2019 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Cloud Peak Energy Resources LLC: 8.25%, 12/15/2017 8.5%, 12/15/2019 Continental Resources, Inc.: 5.0%, 9/15/2022 7.125%, 4/1/2021 7.375%, 10/1/2020 8.25%, 10/1/2019 Crosstex Energy LP: 144A, 7.125%, 6/1/2022 8.875%, 2/15/2018 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 El Paso LLC, 7.25%, 6/1/2018 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Halcon Resources Corp., 144A, 9.75%, 7/15/2020 Holly Energy Partners LP, 144A, 6.5%, 3/1/2020 HollyFrontier Corp., 9.875%, 6/15/2017 Linn Energy LLC: 144A, 6.25%, 11/1/2019 6.5%, 5/15/2019 MarkWest Energy Partners LP, 5.5%, 2/15/2023 MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 Midstates Petroleum Co., Inc., 144A, 10.75%, 10/1/2020 Newfield Exploration Co.: 5.75%, 1/30/2022 7.125%, 5/15/2018 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 7.25%, 2/1/2019 Offshore Group Investment Ltd.: 144A, 7.5%, 11/1/2019 11.5%, 8/1/2015 OGX Austria GmbH, 144A, 8.375%, 4/1/2022 Plains Exploration & Production Co.: 6.125%, 6/15/2019 6.75%, 2/1/2022 6.875%, 2/15/2023 7.625%, 6/1/2018 SandRidge Energy, Inc., 7.5%, 3/15/2021 SESI LLC: 6.375%, 5/1/2019 7.125%, 12/15/2021 Shelf Drilling Holdings Ltd., 144A, 8.625%, 11/1/2018 Swift Energy Co.: 7.875%, 3/1/2022 144A, 7.875%, 3/1/2022 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 Venoco, Inc., 8.875%, 2/15/2019 WPX Energy, Inc.: 5.25%, 1/15/2017 6.0%, 1/15/2022 Financials 20.9% Abengoa Finance SAU, 144A, 8.875%, 11/1/2017 AerCap Aviation Solutions BV, 6.375%, 5/30/2017 Ally Financial, Inc.: 4.625%, 6/26/2015 5.5%, 2/15/2017 6.25%, 12/1/2017 8.0%, 3/15/2020 8.3%, 2/12/2015 Alphabet Holding Co., Inc., 144A, 7.75%, 11/1/2017 (PIK) AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Antero Resources Finance Corp.: 7.25%, 8/1/2019 9.375%, 12/1/2017 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/17/2016 Banco Bradesco SA, 144A, 5.75%, 3/1/2022 BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Case New Holland, Inc., 7.875%, 12/1/2017 Cequel Communications Escrow 1 LLC, 144A, 6.375%, 9/15/2020 CIT Group, Inc.: 4.25%, 8/15/2017 144A, 4.75%, 2/15/2015 5.0%, 5/15/2017 5.25%, 3/15/2018 CNH Capital LLC, 144A, 3.875%, 11/1/2015 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 12.5%, 11/30/2017 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Ford Motor Credit Co., LLC: 3.875%, 1/15/2015 5.0%, 5/15/2018 5.875%, 8/2/2021 6.625%, 8/15/2017 8.125%, 1/15/2020 Fresenius Medical Care U.S. Finance II, Inc.: 144A, 5.625%, 7/31/2019 144A, 5.875%, 1/31/2022 Fresenius Medical Care U.S. Finance, Inc.: 144A, 5.75%, 2/15/2021 144A, 6.5%, 9/15/2018 Hellas Telecommunications Finance SCA, 144A, 8.21%**, 7/15/2015 (PIK)* EUR 0 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 International Lease Finance Corp.: 5.75%, 5/15/2016 6.25%, 5/15/2019 8.625%, 9/15/2015 8.625%, 1/15/2022 8.75%, 3/15/2017 Kinder Morgan Finance Co., LLC, 144A, 6.0%, 1/15/2018 Level 3 Financing, Inc.: 144A, 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 MPT Operating Partnership LP: (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 National Money Mart Co., 10.375%, 12/15/2016 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Nielsen Finance LLC, 144A, 4.5%, 10/1/2020 NII Capital Corp., 7.625%, 4/1/2021 Pinnacle Foods Finance LLC: 8.25%, 9/1/2017 9.25%, 4/1/2015 Reynolds Group Issuer, Inc.: 144A, 5.75%, 10/15/2020 6.875%, 2/15/2021 7.125%, 4/15/2019 8.25%, 2/15/2021 9.875%, 8/15/2019 Schaeffler Finance BV: 144A, 7.75%, 2/15/2017 144A, 8.5%, 2/15/2019 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sky Growth Acquisition Corp., 144A, 7.375%, 10/15/2020 Tronox Finance LLC, 144A, 6.375%, 8/15/2020 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 Virgin Media Finance PLC, 4.875%, 2/15/2022 Virgin Media Secured Finance PLC, 6.5%, 1/15/2018 Wind Acquisition Finance SA, 144A, 7.25%, 2/15/2018 WMG Acquisition Corp., 144A, 6.0%, 1/15/2021 Health Care 8.6% Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Biomet, Inc.: 144A, 6.5%, 8/1/2020 144A, 6.5%, 10/1/2020 Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 HCA Holdings, Inc., 7.75%, 5/15/2021 HCA, Inc.: 5.875%, 3/15/2022 6.5%, 2/15/2020 7.5%, 2/15/2022 7.875%, 2/15/2020 8.5%, 4/15/2019 9.875%, 2/15/2017 Hologic, Inc., 144A, 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Mylan, Inc., 144A, 7.875%, 7/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 STHI Holding Corp., 144A, 8.0%, 3/15/2018 Tenet Healthcare Corp., 6.25%, 11/1/2018 Warner Chilcott Co., LLC, 7.75%, 9/15/2018 Industrials 8.4% Accuride Corp., 9.5%, 8/1/2018 Aguila 3 SA, 144A, 7.875%, 1/31/2018 Air Lease Corp., 5.625%, 4/1/2017 BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 5.75%, 3/15/2022 144A, 7.75%, 3/15/2020 Briggs & Stratton Corp., 6.875%, 12/15/2020 Casella Waste Systems, Inc., 7.75%, 2/15/2019 CHC Helicopter SA, 9.25%, 10/15/2020 Clean Harbors, Inc., 144A, 5.125%, 6/1/2021 (b) Ducommun, Inc., 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Florida East Coast Railway Corp., 8.125%, 2/1/2017 FTI Consulting, Inc.: 144A, 6.0%, 11/15/2022 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Interline Brands, Inc., 7.5%, 11/15/2018 Iron Mountain, Inc., 5.75%, 8/15/2024 Meritor, Inc.: 8.125%, 9/15/2015 10.625%, 3/15/2018 Navios Maritime Holdings, Inc.: 8.125%, 2/15/2019 8.875%, 11/1/2017 Navios South American Logistics, Inc., 9.25%, 4/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Ply Gem Industries, Inc., 144A, 9.375%, 4/15/2017 RBS Global, Inc. & Rexnord Corp., 8.5%, 5/1/2018 Spirit AeroSystems, Inc.: 6.75%, 12/15/2020 7.5%, 10/1/2017 Titan International, Inc., 7.875%, 10/1/2017 TransDigm, Inc., 7.75%, 12/15/2018 United Rentals North America, Inc.: 144A, 5.75%, 7/15/2018 6.125%, 6/15/2023 144A, 7.375%, 5/15/2020 144A, 7.625%, 4/15/2022 Welltec A/S, 144A, 8.0%, 2/1/2019 Information Technology 5.4% Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Aspect Software, Inc., 10.625%, 5/15/2017 Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC, 8.5%, 4/1/2019 CommScope, Inc., 144A, 8.25%, 1/15/2019 CyrusOne LP, 144A, 6.375%, 11/15/2022 eAccess Ltd., 144A, 8.25%, 4/1/2018 Equinix, Inc.: 7.0%, 7/15/2021 8.125%, 3/1/2018 Fidelity National Information Services, Inc.: 5.0%, 3/15/2022 7.625%, 7/15/2017 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Jabil Circuit, Inc.: 5.625%, 12/15/2020 7.75%, 7/15/2016 Sensata Technologies BV, 144A, 6.5%, 5/15/2019 SunGard Data Systems, Inc., 144A, 6.625%, 11/1/2019 Materials 9.6% Aleris International, Inc.: 7.625%, 2/15/2018 144A, 7.875%, 11/1/2020 APERAM, 144A, 7.375%, 4/1/2016 Ball Corp., 7.375%, 9/1/2019 Berry Plastics Corp.: 9.5%, 5/15/2018 9.75%, 1/15/2021 Clearwater Paper Corp., 7.125%, 11/1/2018 Compass Minerals International, Inc., 8.0%, 6/1/2019 Continental Rubber of America Corp., 144A, 4.5%, 9/15/2019 Crown Americas LLC: 6.25%, 2/1/2021 7.625%, 5/15/2017 Essar Steel Algoma, Inc.: 144A, 9.375%, 3/15/2015 144A, 9.875%, 6/15/2015 Exopack Holding Corp., 10.0%, 6/1/2018 FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.875%, 4/1/2022 144A, 7.0%, 11/1/2015 144A, 8.25%, 11/1/2019 Greif, Inc., 7.75%, 8/1/2019 Huntsman International LLC: 144A, 4.875%, 11/15/2020 8.625%, 3/15/2020 8.625%, 3/15/2021 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Ineos Finance PLC, 144A, 9.0%, 5/15/2015 JMC Steel Group, Inc., 144A, 8.25%, 3/15/2018 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Koppers, Inc., 7.875%, 12/1/2019 Longview Fibre Paper & Packaging, Inc., 144A, 8.0%, 6/1/2016 LyondellBasell Industries NV: 5.0%, 4/15/2019 6.0%, 11/15/2021 Molycorp, Inc., 144A, 10.0%, 6/1/2020 Momentive Performance Materials, Inc.: 144A, 8.875%, 10/15/2020 9.5%, 1/15/2021 EUR Novelis, Inc.: 8.375%, 12/15/2017 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC, 144A, 8.0%, 12/1/2018 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Wolverine Tube, Inc., 6.0%, 6/28/2014 Telecommunication Services 14.9% Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 CPI International, Inc., 8.0%, 2/15/2018 Cricket Communications, Inc.: 7.75%, 5/15/2016 7.75%, 10/15/2020 Crown Castle International Corp.: 144A, 5.25%, 1/15/2023 7.125%, 11/1/2019 Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd.: 144A, 7.0%, 2/15/2020 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.69%**, 2/15/2017 (PIK)* EUR Frontier Communications Corp.: 7.125%, 1/15/2023 7.875%, 4/15/2015 8.25%, 4/15/2017 8.5%, 4/15/2020 8.75%, 4/15/2022 Intelsat Jackson Holdings SA: 7.25%, 10/15/2020 7.5%, 4/1/2021 8.5%, 11/1/2019 Intelsat Luxembourg SA: 11.25%, 2/4/2017 11.5%, 2/4/2017 (PIK) iPCS, Inc., 2.438%**, 5/1/2013 Level 3 Communications, Inc., 144A, 8.875%, 6/1/2019 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Pacnet Ltd., 144A, 9.25%, 11/9/2015 SBA Communications Corp., 144A, 5.625%, 10/1/2019 SBA Telecommunications, Inc., 8.25%, 8/15/2019 Sprint Nextel Corp.: 6.0%, 12/1/2016 9.125%, 3/1/2017 Syniverse Holdings, Inc., 9.125%, 1/15/2019 tw telecom holdings, Inc., 144A, 5.375%, 10/1/2022 Windstream Corp.: 7.0%, 3/15/2019 7.5%, 6/1/2022 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 7.875%, 11/1/2017 8.125%, 9/1/2018 Utilities 3.9% AES Corp.: 7.75%, 10/15/2015 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 DPL, Inc., 6.5%, 10/15/2016 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 IPALCO Enterprises, Inc.: 5.0%, 5/1/2018 144A, 7.25%, 4/1/2016 NRG Energy, Inc.: 7.625%, 1/15/2018 8.25%, 9/1/2020 Total Corporate Bonds (Cost $170,897,188) Government & Agency Obligations 3.6% Sovereign Bonds Republic of Croatia, 144A, 6.25%, 4/27/2017 Republic of Poland, 5.125%, 4/21/2021 Russian Federation, 144A, 5.0%, 4/29/2020 Total Government & Agency Obligations (Cost $4,982,182) Loan Participations and Assignments 19.1% Senior Loans** 18.6% Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 Buffets, Inc., Letter of Credit, First Lien, LIBOR plus 9.25%, 4/22/2015* Burger King Corp., Term Loan B, 3.75%, 9/27/2019 Caesars Entertainment Operating Co., Term Loan B6, 5.458%, 1/26/2018 Chesapeake Energy Corp., Term Loan, 5.75%, 12/1/2017 Clear Channel Communication, Inc., Term Loan B, 3.859%, 1/29/2016 Crown Castle International Corp., Term Loan B, 4.0%, 1/31/2019 Cumulus Media Holdings, Inc., Second Lien Term Loan, 7.5%, 9/16/2019 Del Monte Foods Co., Term Loan, 4.5%, 3/8/2018 First Data Corp.: Term Loan, 2.958%, 9/24/2014 Term Loan, 5.208%, 3/24/2017 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Kabel Deutschland GmbH, Term Loan F, 4.25%, 2/1/2019 Lord & Taylor Holdings LLC, Term Loan B, 5.75%, 1/11/2019 MetroPCS Wireless, Inc., Term Loan B3, 4.0%, 3/16/2018 NRG Energy, Inc., Term Loan B, 4.0%, 7/2/2018 Par Pharmaceutical Companies, Inc., Term Loan B, 5.0%, 9/30/2019 Petco Animal Supplies, Inc., Term Loan, 4.5%, 11/24/2017 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Pinnacle Foods Finance LLC, Term Loan F, 4.75%, 10/17/2018 Plains Exploration & Production, 7 year Term Loan, 4.0%, 9/13/2019 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/25/2018 Tallgrass Energy Partners LP, Term Loan, 5.25%, 10/25/2018 Tomkins LLC: Term Loan B, 4.25%, 9/29/2016 First Lien Term Loan, 5.25%, 11/1/2018 Transdigm, Inc., Term Loan B2, 4.0%, 2/14/2017 Univision Communications, Inc., Term Loan, 4.459%, 3/31/2017 Warner Chilcott Co., LLC, Term Loan B2, 4.25%, 3/15/2018 Warner Chilcott Corp.: Incremental Term Loan B1, 4.25%, 3/15/2018 Term Loan B1, 4.25%, 3/15/2018 WC Luxco SARL, Term Loan B3, 4.25%, 3/15/2018 WMG Acquisition Corp., Term Loan, 5.25%, 10/25/2018 Sovereign Loan 0.5% VTB Bank OJSC, 144A, 6.315%, 2/22/2018 Total Loan Participations and Assignments (Cost $31,203,081) Convertible Bonds 0.8% Consumer Discretionary 0.2% Group 1 Automotive, Inc., 3.0%, 3/15/2020 Industrials 0.0% Meritor, Inc., Step-down Coupon, 4.625% to 3/1/2016, 0% to 3/1/2026 Materials 0.6% GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) Total Convertible Bonds (Cost $1,022,951) Preferred Securities 0.8% Financials 0.3% Citigroup, Inc., 5.95%, 1/30/2023 (c) Materials 0.5% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $947,822) Units Value ($) Other Investments 0.1% Consumer Discretionary AOT Bedding Super Holdings LLC* (d) (Cost $25,000) 25 Shares Value ($) Common Stocks 0.1% Consumer Discretionary 0.0% Buffets Restaurants Holdings, Inc.* Postmedia Network Canada Corp.* Trump Entertainment Resorts, Inc.* 51 0 Vertis Holdings, Inc.* 0 Industrials 0.0% Congoleum Corp.* 0 Quad Graphics, Inc. 44 Materials 0.1% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Wolverine Tube, Inc.* Total Common Stocks (Cost $394,162) Preferred Stock 0.2% Financials 0.2% Ally Financial, Inc. 144A, 7.0% (Cost $319,825) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* Materials 0.0% GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $124,997) Cash Equivalents 5.2% Central Cash Management Fund, 0.17% (e) (Cost $8,503,727) % of Net Assets Value ($) Total Investment Portfolio (Cost $218,420,935)† Notes Payable ) ) Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 Buffets, Inc.* LIBOR plus 9.25% 4/22/2015 USD ERC Ireland Preferred Equity Ltd.* % 2/15/2017 EUR Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD Hellas Telecommunications Finance SCA* % 7/15/2015 EUR 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2012. † The cost for federal income tax purposes was $218,854,502. At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $8,877,746. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,358,411 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,480,665. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. (c) Date shown is call date; not a maturity date for the perpetual preferred securities. (d) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets AOT Bedding Super Holdings LLC* June 2010 (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REIT: Real Estate Investment Trust The Fund can invest in certain Senior Loan agreements that include the obligation to make additional loans in certain circumstances. The Fund reserves against such contingent obligations by segregating cash and liquid securities. At November 30, 2012, the Fund had an unfunded loan commitment of $326,700, which could be extended at the option of the borrower, pursuant to the following loan agreement: Borrower Unfunded Loan Commitment ($) Value ($) Unrealized Appreciation ($) Tallgrass Energy Partners LP, Term Delay Draw, 10/25/2017 At November 30, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (f) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (g) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, BBB- 6/21/2010 9/20/2013 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 12/20/2011 3/20/2017 4 % CIT Group, Inc., 5.5%, 2/15/2019, BB- Total unrealized appreciation (f) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (g) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Citigroup, Inc. 2 The Goldman Sachs & Co. 3 Bank of America 4 Credit Suisse As of November 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 12/21/2012 JPMorgan Chase Securities, Inc. USD EUR 12/21/2012 Citigroup, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 12/21/2012 ) Citigroup, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
